Citation Nr: 1140047	
Decision Date: 10/27/11    Archive Date: 11/07/11

DOCKET NO.  10-09 711	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to service connection for tinnitus. 

2.  Entitlement to service connection for bilateral hearing loss. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A.M. Ivory, Counsel





INTRODUCTION

The Veteran had active service from October 1953 to September 1955. 

This matter comes before the Board of Veterans' Appeals (Board) from a March 2009 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina. 

The Veteran was scheduled to testify at a local RO hearing before a Veterans Law Judge sitting at Columbia, South Carolina, in July 2010 but he cancelled that hearing.

In August 2010 the Board remanded the issues on appeal for further development; specifically, in order for the Veteran to be afforded VA examinations.  The Veteran was afforded a VA audiological examination in March 2011.  As the requested development has been completed, no further action to ensure compliance with the remand directive is required.  See Stegall v. West, 11 Vet. App. 268 (1998); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).
 
Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  All notification and development action needed to fairly adjudicate the issues on appeal has been accomplished.  

2.  The evidence of record establishes that the Veteran's tinnitus is likely due to his exposure to loud noise during military service.

3.  The evidence of record establishes that the Veteran's currently diagnosed bilateral hearing loss did not originate in service or for mamy years thereafter and is not related to any incident that occurred during military service.


CONCLUSIONS OF LAW

1.  Resolving all reasonable doubt in favor of the Veteran, tinnitus was incurred in active service.  38 U.S.C.A. § 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2011).

2.  Bilateral hearing loss was not incurred in or aggravated  by service, and it may not be presumed to have been incurred in service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.385 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duty to Notify and Assist

The VCAA, codified, in part, at 38 U.S.C.A. § 5103, was signed into law on November 9, 2000.  Implementing regulations were created, codified at 38 C.F.R. § 3.159 (2011).

VCAA notice consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) must: (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1) (2011).

The United States Court of Appeals for Veterans Claims (Court) held in Pelegrini v. Principi, 18 Vet. App. 112 (2004) that to the extent possible the VCAA notice, as required by 38 U.S.C.A. § 5103(a) (West 2002), must be provided to a claimant before an initial unfavorable decision on a claim for VA benefits.  Pelegrini, 18 Vet. App. at 119-20; see also Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

Prior to the initial adjudication of the Veteran's claims for bilateral hearing loss and tinnitus in the March 2009 rating decision, he was provided notice of the VCAA in December 2008.  The VCAA letter indicated the types of information and evidence necessary to substantiate the claim, and the division of responsibility between the Veteran and VA for obtaining that evidence, including the information needed to obtain lay evidence and both private and VA medical treatment records.  The December 2008 letter also advised the Veteran of information pertaining to the downstream disability rating and effective date elements of his claims.  Dingess v. Nicholson, 19 Vet. App. 473 (2006); see also Mayfield and Pelegrini, both supra.

All relevant evidence necessary for an equitable resolution of the issues on appeal has been identified and obtained, to the extent possible.  The evidence of record includes private medical records, VA outpatient treatment reports, VA examinations, and statements from the Veteran and his representative.  

The Board notes that the Veteran's complete service treatment records are not of record and the Veteran was informed that they were presumed to be destroyed in December 1973 while in government custody.  If service records are presumed to have been destroyed while in government custody, VA's duty to assist is heightened and includes an obligation to search for other forms of records that support the claimant's case.  See Cuevas v. Principi, 3 Vet. App. 542, 548 (1992); Moore v. Derwinski, 1 Vet. App. 401 (1991).   He was informed in January 2009, February 2009, and September 2009, that the records could not be obtained.  In the January 2009 letter, the RO specifically told the Veteran that his service treatment records could not be obtained and were presumably destroyed in July 1973 while at the National Archives and Records Administration.  The RO enclosed an NA Form 13055, so the Veteran could fill it out and a thorough search of alternate medical records sources could be done.  The RO also told him that if he had any copies of service treatment records to send them in as well, and listed the types of documents that could be substituted for service treatment records.  The list reads as follows: statements from military medical personnel (nurses, medics, corpsmen, doctors); "buddy" certificates or affidavits; state or local accident and police reports; employment physical examinations; medical evidence from hospitals, clinics, and private physicians by which or by whom you may have been treated after separation; letters written during service; photographs taken during service; pharmacy prescription records; and insurance examinations.  In January 2009 the Veteran sent back his completed NA Form 13055.  In February 2009 the RO sent the Veteran another letter stating that they were unable to locate the records and told the Veteran that they attempted to in December 2008 and that his NA Form 13055 did not contain enough information.  Also, in February 2009 the RO made a formal finding that the remainder of the Veteran's service treatment records were unavailable and discussed all of the steps taken.  In June 2009 the Veteran wrote a letter about the RO's failure to obtain his service treatment records.  In September 2009 the RO sent the Veteran another letter as well as second NA Form 13055.  In September 2009 the RO received a new NA Form 13055 and the RO then called the Veteran in November 2009 as documented in the Report of Contact.  In December 2009 the RO followed up and attempted to locate morning and sick reports; however, the attempts were unsuccessful.  See Washington v. Nicholson, 19 Vet. App. 362, 369 - 70 (2005); Russo v. Brown, 9 Vet. App. 46, 51 (1996); Cuevas v. Principi, 3 Vet. App. 542, 548 (1992); Moore v. Derwinski, 1 Vet. App. 401, 406   (1991).  In addition, the February 2010 Statement of the Case (SOC) listed all steps taken in order to obtain the Veteran's service treatment records.  Therefore, the Board finds that the VA has taken all steps necessary in order to obtain the Veteran's service treatment records and that the Veteran has not suggested other avenues or has supplied any records to help substantiate his claims; the duty to assist in the development and adjudication of a claim is not a one-way street.  See Wamhoff v. Brown, 8 Vet. App. 517, 522 (1996).  If a Veteran wishes help, he cannot passively wait for it in circumstances where he may or should have evidence that is essential in obtaining the putative evidence.  Wood v. Derwinski, 1 Vet. App. 190, 193, reconsideration denied, 1 Vet. App. 406 (1991) (per curiam).  Thus, the Board finds that the duty to assist has been fulfilled and the Veteran is not prejudiced from proceeding with a decision on his claims.  

The Veteran has not indicated that he has any further evidence to submit to VA, or which VA needs to obtain.  There is no indication that there exists any additional evidence that has a bearing on this case that has not been obtained.  The Veteran and his representative have been accorded ample opportunity to present evidence and argument in support of his appeal.  All pertinent due process requirements have been met.  See 38 C.F.R. § 3.103 (2011).


II. Analysis

Service connection may be granted for disability resulting from disease or injury incurred or aggravated during a veteran's active service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303.  Service connection may be granted for any disease diagnosed after discharge from service when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

In order to prevail on the issue of service connection there must be: medical evidence of a current disability; medical evidence, or in some cases lay evidence, of in-service occurrence or aggravation of a disease or injury; and, medical evidence of a nexus between an in-service disease or injury and the current disability.   Hickson v. West, 12 Vet. App. 247, 253 (1999); Pond v. West, 12 Vet. App. 341, 346 (1999).  

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

As noted above, the Board observes that the Veteran's service treatment records were apparently destroyed in the 1973 fire at the National Personnel Records Center.  The information of record reflects that no service records including morning and sick reports pertaining the Veteran were on file, and that no records pertaining to the Veteran were located in the Office of the Surgeon General.  The Board observes that the available service treatment records consist only of the Veteran's September 1955 Report of Examination for Separation, which reveals that his hearing acuity of the whispered and spoken voice was 15/15 in each ear.

In the Veteran's initial November 2008 claim for service connection he reported that he had been assigned to a firing range while in the Army and was continually exposed to loud gun fire.  Since then he had had hearing loss and ringing in his ears. 

The Veteran was afforded a VA audiometric evaluation in March 2009; it was noted that the claims file was reviewed.  The results of audiometric testing at that time established that the Veteran now has a hearing loss disability by VA standards.  See 38 C.F.R. § 3.385.  At the time of that examination the Veteran reported that prior to service he had been employed using a "cloth printer with dye machine" for two years and did the same work for 48 years after service, having worn ear protection on the job for the last two years.  He complained of bilateral tinnitus.  The examiner noted that military noise trauma was documented without ear protection.  The whispered voices testing at service separation was normal.  It was significant that the Veteran worked (non-military) for 50 years as a cloth printer on dye machines with the use of ear protection on-the-job being required and used only for two years.  Thus, the examiner felt that the current hearing loss and tinnitus were less likely as not caused by or a result of noise trauma during service. 

In July 2010 a private audiologist reported that the Veteran alleged noise trauma and accompanying constant tinnitus associated with exposure to gunfire and artillery during service.  He had difficulty hearing and understanding speech at a normal conversational level.  He had a history of noise exposure working in the textile industry where he was required to use hearing protection.  Audiometric testing by the private audiologist also reveals that the Veteran has a hearing loss disability by VA standards.  The diagnosis was of bilateral sensorineural hearing loss.  The private audiologist commented as follows:

      It would seem logical that [the Veteran] suffered 
      acoustic trauma and hearing loss as a result of 
      exposure to gunfire/artillery while serving in the
       military. The accompanying tinnitus is likely 
      due to hair cell damage secondary to acoustic 
      trauma. 

Report of July 2010 Private Examination.

The Veteran was afforded a VA audiological examination in March 2011.  It was noted that the Veteran was a medical corpsman with shooting-range noise exposure and that he worked at a textile mill two years prior to service and 48 years after service; however hearing protection was only worn during his last two years of employment.  He reported that he currently had constant tinnitus and that it began during service.  The diagnosis was of moderate to severe sensorineural hearing loss of the right ear and moderately severe to severe sensorineural hearing loss of the left ear.  The VA examiner stated that the Veteran's tinnitus was not as likely as not a symptom associated with his hearing loss.  He further opined as follows:

		Current bilateral hearing loss is less likely as not 
      related to veteran's history of in service noise exposure.  
      Current bilateral tinnitus is at least as likely as not 
      related to history of an in service noise exposure.

		RATIONALE FOR OPINION GIVEN: Veteran's 
      current levels of hearing would not allow him to 
      pass a whispered voice test at exit.  He has a significant 
      history of vocational noise exposure without use of 
      hearing protection.  The veteran reports onset of 
      tinnitus while in service.  Tinnitus can be present
      even in the absence of documented hearing loss. 

Report of March 2011 VA Examination.





Tinnitus

After a careful and considered review of the record evidence, and affording the Veteran the benefit of all reasonable doubt, service connection for tinnitus is warranted.

As noted above, the only service treatment record on file is the Veteran's September 1955 Report of Examination for Separation, which contains no complaint or diagnosis of tinnitus during service.  The Veteran's first report of tinnitus was at the March 2009 VA examination.

The Board observes that there are three medical opinions of record opining on the etiology of the Veteran's tinnitus; two opinions for the Veteran's claim (July 2010 and March 2011) and one opinion against the Veteran's claim ( March 2009).  The March 2009 VA examiner opined that the Veteran's tinnitus was less likely as not caused by or a result of in-service noise trauma; the March 2009 VA examiner discussed that the Veteran did not have in-service hearing protection and only had post-service hearing protection for the last two years of his employment.  Despite the fact that this rationale may be a reason for finding against the Veteran's claim, the Board finds that an award of service connection is still appropriate here.  First, the Board finds that an award of service connection is appropriate here since the July 2010 private examiner opined that the Veteran's tinnitus was likely due to hair cell damage secondary to acoustic trauma and the March 2011 VA examiner opined that the Veteran's tinnitus was not a symptom of his hearing loss but began in-service even if not documented.  Second, the Veteran's statements as to when his ringing in his ears began are competent evidence going toward the matter of when the symptoms of the condition began.  The Veteran maintains that his symptoms of tinnitus began in service at the time of his military noise exposure.  Such noise exposure is consistent with the circumstances of his service.  Thus, the Board points out that the Veteran is competent to testify as to the ringing in the ears during and after service.  See Charles v. Principi, 16 Vet. App. 370 (2002) (providing that ringing in the ears is capable of lay observation).

The Board notes that the findings of a physician are medical conclusions that the Board cannot ignore or disregard.  Willis v. Derwinski, 1 Vet. App. 66 (1991).  Additionally, the Board is free to assess medical evidence and is not obligated to accept a physician's opinion.  Wilson v. Derwinski, 2 Vet. App 614 (1992).  In this case, the Board finds that a layperson is competent to testify in regard to the onset and continuity of symptomatology.  Heuer v. Brown, 7 Vet. App. 379, 384 (1995); (Falzone v. Brown, 8 Vet. App. 398, 403 (1995); Caldwell v. Derwinski, 1 Vet. App. 466 (1991).  Throughout the course of his communications with VA, the Veteran has consistently maintained that his ringing in the ears began in service at the time of his military noise exposure.  The Board finds that such consistency, when taken together with the Veteran's circumstances of service, makes his statements credible.  Given the nature of tinnitus, the Veteran is the only one who is competent to testify as to when he began to perceive tinnitus. 

In summary, the Veteran seeks service connection for tinnitus as related to in-service noise exposure.  The circumstances of the Veteran's service would support a finding that he was exposed to in-service noise.  Based on the consistent statements given by the Veteran, he has experienced ringing in the ears during and since service.  In addition the Board finds that the Veteran's statements are corroborated by the July 2010 and March 2011 opinions.  Thus, the record is deemed at least in equipoise as to whether the active service noise exposure resulted in the currently diagnosed tinnitus.  Consequently, resolving all reasonable doubt in the Veteran's favor, the Board concludes that service connection for tinnitus is warranted.

Bilateral Hearing Loss

For the purpose of applying the laws administered by VA, impaired hearing will be considered a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or, when the auditory thresholds for at least three of those frequencies are 26 decibels or greater; or, when speech recognition scores using the Maryland CNC test are less than 94 percent.  38 C.F.R. § 3.385.  

After a careful and considered review of the evidence of record, the Board finds that while the Veteran has a bilateral hearing loss disability as set forth in 38 C.F.R. § 3.385, the preponderance of the evidence is against the claim of service connection for bilateral hearing loss.

First, the available service treatment records contain no evidence indicating that the Veteran manifested a bilateral hearing loss disability during service.  At the September 1955 separation examination, the Veteran's hearing acuity for each ear was within normal limits according to the whisper test.  Second, the record evidence shows no complaints of diminished hearing until decades after his separation from service.  The first post-service evidence of any possible hearing loss disability is found in the March 2009 VA examination report.  The results of the March 2009 audiogram were the earliest showing a right ear hearing loss disability within VA standards.  See 38 C.F.R. § 3.385.  The lengthy period between separation from service in 1955, and the first likely showing of right ear hearing loss disability in 2009 is evidence against a finding of continuity of symptomatology and thus weighs against the claim for hearing loss. See Maxson v. West, 12 Vet. App. 453 (1999), aff'd, 230 F.3d 1330 (Fed. Cir. 2000).

The Board observes that the findings of a physician are medical conclusions that the Board cannot ignore or disregard.  Willis v. Derwinski, 1 Vet. App. 66 (1991).  Here, there are two medical opinions against the Veteran's claim for bilateral hearing loss (March 2009 and March 2011) and one medical opinion for the Veteran's claim (July 2010).  The July 2010 private examiner did not state what if any records he reviewed; therefore, the Board finds that the July 2010 private examiner relied solely on the Veteran's self reported history in rendering his opinion.  The private examiner stated that the Veteran wore hearing protection during his post-service employment and used that a basis to find that the Veteran's hearing loss was the result of the Veteran's military service.  However, to the extent that the private examiner's statement infers the Veteran's use of hearing protection during the entire 48 years of post-service employment, such statement is contradicted by the Veteran's own self reported history as told to the March 2009 and March 2011 VA examiners.  At those examinations the Veteran stated that he only wore hearing protection for the last two years of his employment and not for the 48 years prior to that.  The Board may reject a medical opinion that is based on facts which have been found to be inaccurate or because other facts present in the record contradict the facts provided by the Veteran that formed the basis for the opinion.  See Coburn v. Nicholson, 19 Vet. App. 427, 432 (2006) (The Board may reject such statements of the veteran if rebutted by the overall weight of the evidence).  Therefore, the Board finds that the private examiner's reliance on that statement to discount that the Veteran did not wear hearing protection for the first 48 years post his military service amounts to no more than a medical opinion based on an inaccurate factual premise and is likewise of no probative value.  See Reonal v. Brown, 5 Vet. App. 458-460-461 (1993) ("an opinion based on an inaccurate factual premise has no probative value).  The Board also notes that the Court has expressly declined to adopt a rule that accords greater weight to the opinion of the veteran's treating physician over a VA or other physician.  Hence, the Board can and does attach more credibility and probative value to the VA medical opinions in 2009 and 2011, because they were based on a review of the available service treatment records, the nature and extent of his in-service and post-service noise exposure, and the Veteran's consistent reports of having only used hearing protection during the last two years of a 48-year history of civilian employment.  Winsett v. West, 11 Vet. App. 420 (1998); Chisem v. Brown, 4 Vet. App. 169, 176 (1993); Guerrieri v. Brown, 4 Vet. App. 467, 471-73 (1993).  

A Veteran seeking disability benefits must establish not only the existence of a disability, but also an etiological connection between his military service and the disability.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); D'Amico v. West, 209 F.3d 1322, 1326 (Fed. Cir. 2000); Hibbard v. West, 13 Vet. App. 546, 548 (2000); Collaro v. West, 136 F.3d 1304, 1308 (Fed. Cir. 1998).  The Board finds that the Veteran has not established an etiological connection between his military service and his bilateral hearing loss since the probative medical opinions of record are against the Veteran's claim.  In addition, the Veteran, himself, has reported that he had a long-standing history of post-service noise exposure without hearing protection.

The Veteran has alleged that he incurred bilateral hearing loss as a result of his in-service noise exposure, since he was assigned to the firing range and hearing protection was not provided.  The Board notes that a layperson is competent to testify in regard to the onset and continuity of symptomatology.  Heuer v. Brown, 7 Vet. App. 379, 384 (1995); (Falzone v. Brown, 8 Vet. App. 398, 403 (1995); Caldwell v. Derwinski, 1 Vet. App. 466 (1991).  While the Board finds that the Veteran did have in-service noise exposure, and that the Veteran now has a bilateral hearing loss disability, the Veteran, as a layperson, is not competent to give a medical opinion regarding the etiology of his current hearing loss disability.  See Bostain v. West, 11 Vet. App. 124, 127 (1998), citing  Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  See also  Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a layperson  is generally not capable of opining on matters requiring  medical knowledge").  The etiology of the Veteran's bilateral hearing loss is not a simple identification that a layperson is competent to make.  There is no indication that the Veteran has the requisite medical training or experience to opine as to the etiology of this disability.  Therefore, given the medical expertise necessary in making such a determination, his statement regarding etiology does not constitute competent medical evidence on which the Board can make a service connection determination.  Hence, his lay assertion in this regard has no probative value.

Accordingly, as the preponderance of the evidence is against the claim, the Board finds that the Veteran's bilateral hearing loss was not incurred in or aggravated in service, and that bilateral sensorineural hearing loss may not be presumed to have been incurred in service.  While the Veteran meets the VA standards for a hearing loss disability under 38 C.F.R. § 3.385, the probative medical opinions of record are against the Veteran's claim for service connection for bilateral hearing loss.  Therefore, the appeal is denied.



ORDER

Service connection for tinnitus is granted. 

Service connection for bilateral hearing loss is denied. 




____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


